DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               JOHN L. SMITH,
                                 Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D15-3413

                               [March 30, 2016]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Samantha Schosberg
Feuer, Judge; L.T. Case No. 502002CF007381A.

   John L. Smith, Okeechobee, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Georgina
Jiminez-Orosa, Assistant Attorney General, West Palm Beach, for appellee.

                       CONFESSION OF ERROR

PER CURIAM.

   We reverse the order denying appellant’s postconviction motion seeking
additional jail credit. As the State concedes in response to this Court’s
order to show cause, the motion was filed on November 19, 2013, which
was within the one-year grace period provided for in Florida Rule of
Criminal Procedure 3.801(b). The grace period did not close until July 1,
2014. The trial court erred in denying the motion as untimely under rule
3.801. This matter is remanded for further proceedings.

   Reversed and Remanded.

CIKLIN, C.J., STEVENSON and TAYLOR, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.